SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 January 30, 2017 Date of Report (Date of earliest event reported) DURECT CORPORATION (Exact name of Registrant as specified in its charter) Delaware 000-31615 94-3297098 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 10260 Bubb Road Cupertino, CA 95014 (Address of principal executive offices) (Zip code) (408) 777-1417 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events On January 30, 2017, DURECT Corporation, a Delaware corporation (“DURECT”), issued a press release announcing an update on the DUR-928 development program. A copy of DURECT’s press release is attached as Exhibit 99.1 hereto and incorporated by reference herein.
